DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the preliminary amendment(s) / remarks filed 11-9-2020

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 10-13-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

4.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,767,673. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited ‘673 patent teaches all of the basic features of the claimed invention. Moreover it appears the pending claim set is a borader variation of patent ‘673.

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hershey et al (US 2018/0259414).

Regarding claim 10 Hershey et al teaches a main body housing 100  defining a main body chamber; a fluid 406 408 received in the main body chamber (inherent via port 402 404 and passages 212), the fluid 406 408 defining a fluid pressure (abstract); a pressure sensor 102a  204 configured to measure the fluid pressure of the fluid 406 408 ; and a barrier 208 210 positioned in the main body chamber (inherent) and configured to move (interpreted as deform) within the main body chamber (inherent) between a first position and a second position (interpreted as up and down deformation positions)[0041].


Regarding claim 11 Hershey et al teaches a barrier housing 208 210 and a seal the barrier housing defining a barrier chamber 212 , the seal received in the barrier chamber [0053]-[0056], the seal configured to move between a first seal position [0053]-[0055], wherein the barrier chamber is sealed, and a second seal position, wherein the barrier chamber is unsealed [0053]-[0056].


Claims 12-16 are rejected based on their dependency of rejected claims 10 & 11, and / or current rejection under non-statutory double patenting in view of U.S. Patent No. 10,767,673.


6.	Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutherford e al (US 2007/0137304).

Regarding claim 17 Rutherford teaches coupling an over-pressure protection system to a pipeline, the pipeline defining a pipeline pressure, the over-pressure protection system comprising a pressure sensor [0041]; measuring the pipeline pressure with the pressure sensor [0043](claim 1); and deactivating the pressure sensor when the pipeline pressure is equal to or above a threshold pressure (interpreted as overpressure protection [0015][0045][0046][0049].

Regarding claim 18 Hershey et al teaches a main body housing 206 200 (fig. 2), the main body housing 206 defining a main body chamber [0053][0054] (inherent via port 402 404 and passages 212), an incompressible fluid 406 received in the main body chamber [0054]; and 

Claims 19 & 20 are rejected based on its dependency of rejected claims 17 & 18, and / or current rejection under non-statutory double patenting in view of U.S. Patent No. 10,767,673.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856